--------------------------------------------------------------------------------

Exhibit 10.27.5

FIFTH AMENDMENT TO LOAN DOCUMENTS
 
    THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”), is made as of
February 16, 2004, by and between STRATEGIC DIAGNOSTICS, INC. (the “Borrower”),
and PNC BANK, DELAWARE (the “Bank”).
 
BACKGROUND
 
    A.    The Borrower has executed and delivered to the Bank a certain Loan
Agreement dated as of May 5, 2000, as amended on December 13, 2001, on April 25,
2002, on October 24, 2002, and on February 11, 2003, along with one or more
promissory notes, security agreements, mortgages, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Bank
for one or more loans or other extensions of credit, (the “Obligations”).
 
    B.    The Borrower and the Bank desire to amend the Loan Documents as
provided for in this Amendment.
 
    NOW, “THEREFORE, in consideration of the mutual covenants herein contained
and intending to be legally bound hereby, the parties hereto agree as follows:
 
        1.    Certain of the Loan Documents are amended as set forth in Exhibit
A. Any and all references to any Loan Document in any other Loan Document shall
be deemed to refer to such Loan Document as amended by this Amendment. This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents. To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.
 
        2.    The Borrower hereby certifies that: (a) all of its representations
and warranties in the Loan Documents, as amended by this Amendment, are, except
as may otherwise be stated in this Amendment: (i) true and correct as of the
date of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms. The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
 
        3.    The Borrower hereby confirms that any collateral for
the Obligations, including liens, security interests, mortgages, and pledges
granted by the Borrower or third parties (if applicable), shall continue
unimpaired and in. full force and effect, and shall cover and secure all of the
Borrower’s existing and future Obligations to the Bank, as modified by this
Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
        4.    As a condition precedent to the effectiveness of this Amendment,
the Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.
 
        5.    To induce the Bank to enter into this Amendment, the Borrower
waives and releases and forever discharges the Bank and its officers, directors,
attorneys, agents and employees from any liability, damage, claim, loss or
expense of any kind that they presently have against the Bank or any of them
arising out of or relating to the Obligations. The Borrower further agrees to
indemnify and hold the Bank and its officers, directors, attorneys, agents and
employees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against the Bank or any of
them on account of any claims arising out of or relating to the Obligations,
except for Bank’s gross negligence or willful misconduct. The Borrower further
states that it has carefully read the foregoing release and indemnity, knows the
contents thereof and grants the same as its own free act and deed.
 
        6.    This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any Failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
 
        7.    This Amendment will be binding upon and inure to the benefit of
the Borrower and the Bank and their respective heirs, executors, administrators,
successors and assigns.
 
        8.    This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank’s office indicated in the
Loan Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.
 
        9.    Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved). The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.
 
[Remainder of Page Intentionally Left Blank]
 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED FEBRUARY 16, 2004
 
    A.    The “Loan Documents” that are the subject of this Amendment include
the following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):
 
        1.    Loan Agreement dated May 5, 2000, as amended December 13, 2001,
April 25, 2002, October 24, 2002, and February 11, 2003;
 
        2.    Security Agreement dated May 5, 2000;
 
        3.    Committed Line of Credit Note dated May 5, 2000;
 
        4.    Term Note dated May 5, 2000;
 
        5.    Term Note B dated December 13, 2001; and
 
        6.    All other documents, instruments, agreements, and certificates
executed and delivered in connection with the Loan Documents listed in this
Section A.
 
    B.    In addition to the prior amendments dated December 13, 200, April 25,
2002, October 24, 2002, and February 11, 2003, the Loan Documents are further
amended as follows:
 
        1.    The definition of EBITDA, as set forth in the Loan Documents, is
hereby amended and restated in its entirety, and shall read as follows:
 
“EBITDA” means Borrower’s earnings before interest, taxes, depreciation, and
amortization; but shall exclude (a) “Acquired Research and Development” charges
(as carried on Borrower’s books), and (b) for the fiscal periods ending December
31, 2003, March 31, 2004, June 30, 2004, and September 30, 2004, the $3,315,000
one-time charge taken in the fiscal quarter ending December 31, 2003, for
inventory write-down and other non­ recurring events.
 
    C.    Conditions to Effectiveness of Amendment: The Bank’s willingness to
agree to the amendments set forth in this Amendment are subject to the prior
satisfaction of the following conditions:
 
        1.    Execution by all parties and delivery to the Bank of this
Amendment.
 
        2.    Reimbursement of the reasonable fees and expenses of the Bank’s
outside and in-house counsel in connection with this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
    WITNESS the due execution of this Amendment as a document under seal as of
the date first written above.

                 
STRATEGIC DIAGNOSTICS INC.
             
By:
/s/ STANLEY J. MUSIAL (SEAL)    
Print Name:
STANLEY J. MUSIAL
     
Title:
CFO
 

 

   
PNC BANK, DELAWARE
                   
By:
/s/ Warren C. Engle      
Print Name:
Warren C. Engle      
Title:
Senior Vice President  

 
 
3